This (Lohman, Ancl. Admr. of Estate of Angie M. Booth, v. Railway Co. et al.) is a companion case to the cases of Lohman, Ancillary Administrator of Estate of Carl F.W.G. Upmann, v. Kansas City Southern Railway Company, ante page 819, and Lohman, Ancillary Administrator of Estate of James McDougall, v. Kansas City Southern Railway Company, post page 868, this day decided. The facts admitted by the pleadings are practically identical with those in the McDougall case.
In this case, however, Lohman was made a party defendant in the suit in New York to compel defendant railway company to transfer the shares of stock to the New York executors. Substituted personal service was had on him in Missouri in purported compliance with the New York statutes in respect to proceedings against non-residents to determine the rights of the parties inrem.
In the McDougall case, we held that a similar judgment against the defendant railway company alone was valid and binding and entitled to full recognition in this State. We, therefore, deem it unnecessary to consider whether plaintiff was properly before the new York court or is personally bound by its judgment. The judgment requiring defendant railway company to transfer the Booth stock to *Page 843 
the New York executors fully determined the right and duty of defendant to make the transfer, regardless of the New York court's jurisdiction over plaintiff.
The judgment of the trial court is affirmed and the case is transferred to the court en banc. All concur.